12-1134
    Zheng v. Lynch
                                                                                       BIA
                                                                               Van Wyke, IJ
                                                                               A070 580 335
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    24th day of September, two thousand fifteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RICHARD C. WESLEY,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    JIN HUA ZHENG,
             Petitioner,

                     v.                                              12-1134
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Raymond Lo, Jersey City, N.J.

    FOR RESPONDENT:                      Stuart F. Delery, Acting Assistant
                                         Attorney General; Cindy S. Ferrier,
                                         Assistant Director; Michele Y. F.
                           Sarko, Attorney, Office of
                           Immigration Litigation, United
                           States Department of Justice,
                           Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Jin Hua Zheng, a native and citizen of China,

seeks review of a February 29, 2012, decision of the BIA

affirming a February 24, 2010, decision of an Immigration Judge

(“IJ”) denying Zheng’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Jin Hua Zheng, No. A070 580 335 (B.I.A. Feb.

29, 2012), aff’g No. A070 580 335 (Immig. Ct. N.Y. City Feb.

24, 2010).    We assume the parties’ familiarity with the

underlying facts, procedural history, and issues presented for

review.

    Under the circumstances of this case, we have reviewed the

IJ’s decision as supplemented by the BIA.     See Yan Chen v.

Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

standards of review are well established.        See 8 U.S.C.

                              2
§ 1252(b)(4)(B); Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d

Cir. 2003), superseded by statute with respect to REAL ID Act

cases as stated in Xiu Xia Lin v. Mukasey, 534 F.3d 162 (2d Cir.

2008).

    Because Zheng first applied for asylum in 1993, the REAL

ID Act does not govern review of the adverse credibility

determination in this case.    See REAL ID Act of 2005, Div. B

of Pub. L. No. 109-13, 119 Stat. 302, 303 (2005) (codified at

8 U.S.C. § 1158(b)(1)(B)(iii)); Matter of S-B-, 24 I. & N. Dec.

42, 45 (B.I.A. 2006).    In pre-REAL ID Act cases, an adverse

credibility determination must be based on “specific, cogent

reasons” that “bear a legitimate nexus to the finding,” and any

discrepancy must be “substantial” when measured against the

record as a whole.   Secaida-Rosales, 331 F.3d at 307 (internal

quotation marks omitted).     Although our review of an IJ’s

credibility-based denial of relief is “highly deferential,”

Zhou Yi Ni v. U.S. Dep’t of Justice, 424 F.3d 172, 174 (2d Cir.

2005) (per curiam), “an IJ’s credibility determination will not

satisfy the substantial evidence standard when it is based

entirely on flawed reasoning, bald speculation, or conjecture,”

Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 335 (2d
                               3
Cir. 2006) (citing Secaida-Rosales, 331 F.3d at 307, 312).

     Here,    substantial        evidence    supports      the     adverse

credibility determination.         As the agency observed, Zheng’s

original application and amended applications are inconsistent

with respect to the sole incident of past harm.            The original

application stated that his neighbor convinced him not to

confront or fight the family planning officials, but his amended

application stated that he did have an altercation in which the

officials beat him.    And while his original application stated

that his wife became pregnant in June 1992, his amended

application said she became pregnant over a year earlier, in

February     1991.     The       record     clearly     supports     these

inconsistencies,     and   the    inconsistency       regarding    Zheng’s

interaction with family planning officials calls into question

whether the officials ever harmed him—the sole incident of

alleged    persecution.      Accordingly,      these    inconsistencies

provide substantial evidence for the adverse credibility

determination because they go to the heart of Zheng’s claim.

See Cheng Tong Wang v. Gonzales, 449 F.3d 451, 453 (2d Cir. 2006)

(per curiam); Zhou Yun Zhang v. INS, 386 F.3d 66, 77-78 (2d Cir.

2004); Secaida-Rosales, 331 F.3d at 307-08.               Moreover, the
                                    4
timing of Zheng’s amended application, which followed a change

in the law requiring that applicants personally suffer harm to

be eligible for relief, calls into question the expansion of

his past harm in his amended application.

    Zheng argues that the agency should not have rejected his

explanation that the original application was inaccurate

because a travel agency prepared it without his input.   But the

agency was not required to credit this explanation, especially

since the original application included details personal to

Zheng, making his explanation that it was prepared without his

input implausible.    Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

Cir. 2005) (holding that the agency need not credit an

explanation unless a reasonable factfinder would be compelled

to do so).

    In sum, substantial evidence supports the agency’s adverse

credibility determination.     See Secaida-Roasales, 331 F.3d at

307-08.   As all of Zheng’s claims share the same factual

predicate,     the   adverse   credibility   determination   is

dispositive.    See Paul v. Gonzales, 444 F.3d 148, 155-57 (2d

Cir. 2006).     As a result, we need not reach the agency’s

alternative rulings or the Government’s waiver arguments.
                                5
    For the foregoing reasons, the petition for review is

DENIED.

                          FOR THE COURT:
                          Catherine O=Hagan Wolfe, Clerk




                           6